DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 9-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlage et al. (US 3,057,053).  

Regarding claim 1, Schlage et al discloses, A method of installing a receiving member for a latch assembly or strike assembly in a door or jamb, the receiving member comprising a base plate, a wall around the perimeter of the base plate, the wall extending substantially perpendicular to the base plate, and a flange extending outwardly from the perimeter of the wall distal the base plate, wherein the base plate has an aperture therein configured to allow a latch to pass therethrough, the method comprising the steps of: 

Schlage et al.  discloses the claimed invention except for wherein a ratio of: c) the distance between the centre of each bore and the centre of an adjacent bore; to d) the diameter of the bores, is less than or equal to 2:5. 
Absent a showing of unexpected results, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify wherein a ratio of: c) the distance between the centre of each bore and the centre of an adjacent bore; to d) the diameter of the bores, is less than or equal to 2:5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.


    PNG
    media_image1.png
    367
    472
    media_image1.png
    Greyscale

Figure taken from Schlage et al. (US 3,057,053)

Claim 2 and 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlage et al. (US 3,057,053 in view of WikiHow https://www.wikihow.com/Cut-Slots-in-Wood
.  
Regarding claim 2, the combination makes obvious, The method of claim 1 further comprising the steps of: i) drilling a first set of the bores (Fig. 8; Schlage et al.), wherein a ratio of: a) the distance between the centre of each bore of the first set of bores and the centre of an adjacent bore of the first set of bores; to b) the diameter of the bores, is greater than 2:5 (see obviousness above).
Schlage et al does not disclose: a second set of bores between adjacent ones of the first set of bores.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlage et al with a second set of bores between adjacent ones of the first set of bores in any order that the artisan deems appropriate to maintain even spacing see as taught by Wikihow for the expected benefit of creating an elongated slot as is old and well known ion the art of woodworking.  


    PNG
    media_image2.png
    912
    1025
    media_image2.png
    Greyscale

Taken from https://www.wikihow.com/Cut-Slots-in-Wood

Regarding claim 3, the combination makes obvious, The method of claim 2 comprising drilling five bores.
Schlage et al. discloses the claimed invention except for five instances of bores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to any number of bores, since mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 4, Schlage makes obvious, The method of claim 1 comprising drilling a central bore.
Schlage et al.  discloses the claimed invention except for a center hole is deeper than the other bores. 
Absent a finding of unexpected results it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention specify any depth of hole, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 5, Schlage makes obvious, The method of claim 4 wherein the central bore is at.
Schlage et al.  discloses the claimed invention except for the central bore is at least twice the depth of the other bores. 
Absent a finding of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify 

Regarding claim 6, Schlage makes obvious, The method of claim 4 wherein the other bores have a depth.
Schlage et al.  discloses the claimed invention except for other bores have a depth substantially equal to the height of the wall of the receiving member. 
Absent a finding of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify any depth of hole, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 7, the examiner takes official notice that: it is well known in the art to use pilot holes for each of the bores prior to drilling any of the bores to maintain accuracy of position and ease of drilling.
Note: Schlage (US 4,065,162) discusses use of pilot holes.
 
Regarding claim 9, Schlage makes obvious, A method of installing a latch assembly in a door comprising the steps of installing a receiving member (title; Schlage et al.) for a latch assembly by the method of claim 1 and installing a latch body through the aperture in the base plate (139; Schlage et al.).

Regarding claim 10, Schlage et al. makes obvious, A method of installing a strike assembly in a door jamb comprising the steps of installing a receiving member (title, c.1, l.10-12; Schlage et al.) for a strike assembly by the method of claim 1 and engaging a strike plate with the receiving member.

Regarding claim 11, Schlage makes obvious, A door having a recess in an end face thereof, the recess having two opposing sides defined by a plurality of arcs(c.2, l.18-23; Schlage et al.) , the arcs defining a plurality of cusps (annotated, Fig.8 above; Schlage et al>), the door further comprising 
a latch assembly comprising: a receiving member(14; Schlage et al.) comprising a base plate (14 Fig.4; Schlage et al.) with an aperture (139; Schlage et al.) therethrough, a wall (a wall extending from 46,47,48, and 49 positioned around the outer perimeter of the opening 139 of Schlage et al.)around the perimeter of the base plate, the wall extending substantially perpendicular to the base plate, and a flange (any one of 46, 47, 48 , 49; Schlage et al.) extending outwardly from the perimeter of the wall distal the base plate; and 
a latch mechanism (c.2, l.4-6; Schlage et al.) extending through the aperture in the base plate, 
wherein the receiving member (14, 38; Schlage et al.) is positioned within the recess such that the wall of the receiving member engages cusps (29, 28; Schlage et al.) on opposing sides of the recess, and wherein the flange of the receiving member 

Regarding claim 12, Schlage et al, makes obvious The door of claim 11 wherein the recess has semi-circular ends and the wall of the receiving member engages the ends (Fig.8; Schlage et al.).

Regarding claim 13, Schlage makes obvious, A doorjamb having 
a recess in an inner face thereof, the recess comprising two opposing sides defined by a plurality of arcs 9about 26, 27; Schlage et al.), the arcs defining a plurality of cusps (annotated, Fig. 8; Schlage et al., the doorjamb further comprising a strike assembly36; 14; Schlage et al. comprising a receiving member (14; Schlage et al. ) comprising a base plate(14; Schlage et al.) with an aperture(139; Schlage et al.) therethrough, a wall (38, 39, 40, 41 about the outer perimeter of aperture; Schlage et al.) around the perimeter of the base plate, the wall extend (48,49; Schlage et al.), and a flange extending outwardly from the perimeter of the wall distal the base plate; and a strike plate(14; Schlage et al.) engaged with the receiving member, wherein the receiving member is positioned within the recess9fig. 4; Schlage et al.) such that the wall of the receiving member engages cusps928, 29; Schlage et al.) on opposing sides of the recess, and wherein the flange of the receiving member extends over the inner face of the doorjamb beyond the recess such that the recess is not visible.

Regarding claim 14; Schlage et al makes obvious of claim 13 wherein the recess has semi-circular ends (Fig. 8; Schlage et al.) and the wall of the receiving member engages the ends.

Claim 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Schlage et al. (US 3,057,053 in view of Kamody et al. (US 2016/0305156)
.  
Regarding claim 8, the combination makes obvious The method of claim 7 wherein the method further comprises positioning a template on the face of the door or jamb, wherein the template comprises a pilot hole aperture for each pilot hole, wherein the method further comprises drilling the pilot holes through the pilot hole apertures.
Schlage et al. does not disclose: use of templates. 
Kamody et al. teaches : use of templates for the purpose of location of holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlage et al. with use of template as taught by Kamody et al.  for the expected benefit of locating holes as is exceedingly common in wood working construction..  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675